DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II (claims 4-7) in the reply filed on September 15, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-3 and 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon, a nature based product, without significantly more. The claims recites human fatty-liver cells that secrete and/or accumulate lipid. Applicant defines fatty liver as a collective term referring to disease-producing liver disorder, which is caused by excessive accumulation of lipid such as neutral fat within hepatocytes (specification, para. 2). This is not markedly different from its naturally occurring counterpart because the claimed cell is structurally and functionally the same as a diseased hepatic cell. The claimed cell is intended to mimic a diseased hepatic cell to enable research of the disease and potential treatment. As such, the claimed cell and hepatic cell should be as close to identical as possible. This judicial exception is not integrated into a practical application because only cells are recited, and there are no additional elements recited in the claims. 
Claims 5-7 ultimately depend from claim 4 and further characterize the claimed cells. None of these characterizations differentiate the claimed cells from the naturally occurring counterpart, as the naturally occurring cells also have increased expression of FASN, SREBF1, or G6PC and more VLDL than LDL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson et al. (Scientific Reports, published on June 17, 2016).
The claims are directed to a human fatty-liver model cells that secrete and/or accumulate lipid and have increased gene expression of FASN, SREBF1, or G6PC. 
Davidson et al. teach a primary human hepatocytes (PHHs) in vitro liver cell model that can accumulate lipids (abstract, page 7, para. 1; page 8, para. 4). More specifically, Davidson et al. teaches after 10 days of exposure, hyperglycemic micropatterned co-cultures (MPCCs) of PHHs compared to normoglycemic cultures have an increased lipid profile, and more specifically the FASN (fatty acid synthase) and SREBF1 (sterol regulatory element binding transcription factor 1) mRNA transcripts were upregulated ~2.5 fold and ~1.3 fold, respectively (page 4, para. 2; page 8, para. 2 and 4; Fig. 3H). 

Claim Rejections - 35 USC § 102/§ 103
The following is a quotation of AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 5 is rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under AIA  35 U.S.C. 103(a) as obvious over Davidson et al. (Scientific Reports, published on June 17, 2016) in view of Choi et al. (Trends in Endocrinol Metabolism, published on Sept. 22, 2011).
The claim is directed to a human fatty-liver model cell that secrete or accumulate more very low density lipoprotein (VLDL) than low density lipoproteins (LDL).
Applicant defines fatty liver as a collective term referring to disease-producing liver disorder, which is caused by excessive accumulation of lipid such as neutral fat within hepatocytes (specification, para. 2).
Applicants indicate the claimed model cells have a VLDL content that is higher than other lipoproteins, resulting in a model this is more analogous to human fatty liver hepatocytes. Applicants indicate that the hepatocyte models (e.g., HepG2, HuH7) known in the art lack this quality (specification para. 99). 
Davidson et al. teach that primary human hepatocytes (PHHs) are considered to be the ‘gold standard’ for creation of In vitro models of the human liver (page 7, para. 1).
        Davidson et al. is silent on whether their PHHs secrete or accumulate more VLDL than LDL.   
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants'  human fatty-liver model cell differs, and if so to what extent, from the primary human hepatocytes (PHHs) discussed in Davidson.  Accordingly, it has been established that the prior art primary human hepatocytes (PHHs), which also secretes and accumulates lipid and has the same increased gene expression of FASN, SREBF1, or G6PC, demonstrates a reasonable probability that it is either identical or sufficiently similar to the claimed human fatty-liver model cell that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.
Merely because a characteristic of a human fatty-liver model cell is not disclosed in a reference does not make use of the known human fatty-liver model cell patentable. The claimed human fatty-liver model cell possesses inherent characteristics which might not be displayed in the tests used the reference.  Clear evidence that the human fatty-liver model cell of the cited prior art does not possess a critical characteristic that is possessed by the claimed human fatty-liver model cell, would advance prosecution and might permit allowance of claims to applicants' use of the claimed human fatty-liver model cell. 
Even if Davidson’s human fatty-liver model cell does not possess the claimed functionality, it would have been obvious to have modified the teachings of Davidson et al. to incorporate the teachings of Choi et al. 
Choi et al. teach it is well established from both in vitro and in vivo studies over several decades that moderate increases in fatty acid delivery to hepatocytes or the liver, respectively, stimulate assembly and secretion of VLDL (page 2, para. 3 and 4; Figure 1A). Further, Choi et al. specifically teaches that the role of insulin in the regulation of hepatic VLDL secretion is central both to the normal regulation of nutrient flux into and out of the liver (page 7, para. 3). Additionally, Choi et al. teaches that there is a counter-intuitive association of hepatic steatosis and increased VLDL secretion (page 9, para. 2). 
If Davidson’s hepatic cell does not possess the claimed functionality, it would have been obvious to maximize the VLDL production in Davidson’s PHH cells to create cells that have greater VLDL secretion or accumulation than LDL secretion or accumulation because Choi et al. teaches that an increased secretion of VLDLs is a known phenomenon in hepatic steatosis and insulin resistant states (abstract and page 7).  As such, testing the cells and adjusting their diseased state until the VLDL secretion or accumulation outweighed the LDL secretion or accumulation would have been an obvious next step to employ in the PHH cells taught by Davidson et al. 
Conclusion
No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE GONZALES whose telephone number is (571)272-1794. The examiner can normally be reached M-Th: 9AM - 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)-273-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPHINE M GONZALES/Examiner, Art Unit 1631      

                                                                                                                                                                                                            /TERESA E KNIGHT/          Primary Examiner, Art Unit 1631